DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, 12-16, and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 features the following limitations:
establishing, by a plurality of intelligent devices, an intelligent device subgroup by sharing respective device data with each other based on a feature of each intelligent device;
wherein the first intelligent device and the second intelligent device are classified into the intelligent device subgroup based on the device function information


The following is paragraphs 39-41 of the applicant’s disclosure:
[0039] In an embodiment, the intelligent device group is established by the plurality of intelligent devices by using a network, and the plurality of intelligent devices include the first intelligent device, the at least one second intelligent device, and the third intelligent device. 
7 
Atty. Docket No. 4805-04500 (85820877US03) 
[0040] In an embodiment, the intelligent device group includes at least one intelligent device subgroup. Device data of the plurality of intelligent devices includes device function information, the at least one intelligent device subgroup is obtained after classification of the plurality of intelligent devices based on the device function information, and the at least one intelligent device subgroup includes the intelligent device subgroup in which the first intelligent device is located.

 [0041] The intelligent device subgroup is an intelligent device group established after negotiation by the plurality of intelligent devices having a same device function in the intelligent device group. A process may be as follows. 



The applicant discloses that the devices are first classified based on device function information and then the intelligent device subgroup is established.  The current claims reverse the sequence of establishing and classifying that is disclosed.  Claims 7 and 13 feature the same issue.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, 12-16, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 13 recite the limitation "based on the device function information" in the third limitation of each claim.  There is insufficient antecedent basis for this limitation in the claim.  The applicant’s 8/22/2022 amendment cancelled the antecedent basis for device function information.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, 12-16, 18, 19, 21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2014/021354 by Shuman et al.
As to claim 1, Shuman teaches a collaboration method comprising: establishing, by a plurality of intelligent devices, an intelligent device subgroup by sharing respective device data with each other based on a feature of each intelligent device (Figure 6, step 650); receiving, by a first intelligent device in the intelligent device subgroup (paragraph 74 allows for the device organizer in Figure 7 to be one of the IoT devices in the subgroup), a first task instruction (Figure 7, step 750); determining, using a first collaboration algorithm, a first subtask corresponding to the first intelligent device based on the first task instruction, first device data of the first intelligent device, and second device data of a second intelligent device in the intelligent device subgroup (Figure 7, step 750 and paragraph 81), wherein the first intelligent device and the second intelligent device are classified into the intelligent device subgroup based on the device function information (Figure 6, step 640), wherein the first collaboration algorithm is consistent with a second collaboration algorithm of the second intelligent device, wherein the first collaboration algorithm determines a second subtask corresponding to the second intelligent device, and wherein the first subtask collaborates with the second subtask to complete a task corresponding to the first task instruction (paragraph 81); and executing the first subtask (Figure 7, steps 755, 760, and 765 show the execution of the subtasks by the various devices).
As to claims 7 and 13, they are rejected for the same reasoning as claim 1.
As to claim 2, 8, and 14, paragraph 74 allows for any device to be the device organizer.
As to claims 3, 9, and 15, see paragraph 78, the projector 810, which is not part of the lighting group, may generate the first task.
As to claims 4, 10, and 16, see Figure 8.
As to claims 6, 12, and 18, see paragraph 31.
As to claim 19, see paragraph 31, multicasting includes broadcasting.
As to claim 21, see Figure 6.
As to claim 23, see paragraph 78.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/021354 by Shuman et al. in view of U.S. Patent Application Publication Number 2017/0264559 by Lu et al.
As to claim 20, Shuman teaches multicasting data between peer nodes but not using gossip.
Lu shows that gossip is an alternative to multicasting for sharing data between nodes (paragraph 97).
It would have been obvious to one of ordinary skill in the p2p art at the time of the applicant’s filing to combine the teachings of Shuman regarding sharing data between nodes with the teachings of Lu regarding gossip because such techniques can provide benefits for peer networks such as that taught by Shuman.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/021354 by Shuman et al. in view of U.S. Patent Application Publication Number 2018/0120826 by Rhim.
As to claim 22, Shuman teaches the subject matter of claim 1; however Shuman does not explicitly teach that the features include the claimed functions.
Rhim shows that such function information would be obvious to share in the context of an ad hoc network (see paragraph 51).
It would have been obvious to one of ordinary skill in the p2p art at the time of the applicant’s filing to combine the teachings of Shuman regarding sharing data between nodes with the teachings of Rhim regarding sharing the function information claimed because such capabilities are common to mobile devices and the claims are not specific about how the information is actually related to tasks and subtasks.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442